In re Nathan Webster; — Plaintiff; Applying For Supervisory and/or Remedial Writs, Parish of Washington, 22nd Judicial District Court Div. H, No. 12-CR8-116006; to the Court of Appeal, First Circuit, No. 2016 KW 0178.
The application is transferred to the district court with instructions to the district judge to act on relator’s motion to correct illegal sentence' as relator shows by Inmate's Request for Legal/Indigent Mail receipt that the application was submitted on or about January 27, 2016. The district court is ordered to providé this Court with a copy of its judgment. A copy of the application is attached..